                 Case 12-11564-CSS               Doc 4184          Filed 07/08/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



 In re:                                                                  Chapter 11

 ASHINC Corporation, et al.1,                                            Case No. 12-11564 (CSS)
                                                                         (Jointly Administered)
                                       Debtors.
                                                                         Related to D.I. 4086 and 4183

                ORDER GRANTING MOTION OF THE CHAPTER 11 TRUSTEE
                 FOR AN ORDER PURSUANT TO BANKRUPTCY RULE 2004
               AUTHORIZING THE TAKING OF DOCUMENT DISCOVERY AND
                      DEPOSITION TESTIMONY FROM YUCAIPA

          Upon the motion of Catherine E. Youngman, as Litigation Trustee and Plan Administrator

(the "Trustee") for the litigation trust (the “Litigation Trust”) established for Ashinc Corporation

et al. ("Ashinc") for entry of an order, pursuant to Sections 105(a) and 542(e) of Title 11 of the

United State Bankruptcy Code (“Bankruptcy Code”), Rule 2004 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”), and Rule 2004-1 of the local rules for the United

States Bankruptcy Court for the District of Delaware (“Local Rules”): (i) directing Yucaipa

American Alliance Fund, L.P. and Yucaipa American Alliance (Parallel) Fund I, LP (together,

“YAAF 1”) to produce certain documents to the Trustee, as set forth on Schedule A hereto; and

(ii) authorizing the Trustee to conduct an examination of YAAF 1’s custodians of records (12-

11564, D.I. 4086) (the “Motion”); and it appearing that this Court has jurisdiction over this matter


 1
          The Debtors in these cases, along with the federal tax identification number (or Canadian business number where
applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (XX-XXXXXXX); AAINC
Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied Freight Broker LLC) (XX-XXXXXXX);
ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (XX-XXXXXXX); ASLTD L.P. (f/k/a Allied Systems, Ltd.
(L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada
Company) (875688228); AXGINC Corporation (f/k/a Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX);
CTSINC Corporation (f/k/a CT Services, Inc.) (XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J.
Boutell Driveway LLC (XX-XXXXXXX); GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic
Technology, LLC (XX-XXXXXXX); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and
Terminal Services LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service
of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
              Case 12-11564-CSS           Doc 4184       Filed 07/08/21     Page 2 of 3




pursuant to 28 U.S.C. §§157 and 1334; and it appearing that this proceeding is a core proceeding

pursuant to 28 U.S.C. §157(b)(2); and it appearing that venue of this proceeding and this Motion

is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been given; and after due deliberation and it appearing that sufficient cause exists

for granting the requested relief and that the relief requested pursuant to the Motion is in the best

interests of the Litigation Trust, creditors and all parties-in-interest;


                IT IS HEREBY ORDERED THAT:

        1.      The Motion is hereby GRANTED.

        2.      YAAF 1 is hereby directed to produce its books, records and documents responsive

to the Document Requests set forth on Schedule A hereto.

        3.      The production required by Paragraph 2 hereof shall be made on a rolling basis

beginning no later than seven (7) business days after the date hereof, and shall be completed no

later than fifteen (15) business days after the date hereof. Such production should be made at the

offices of Fox Rothschild, LLP, 49 Market Street, Morristown, NJ 07960, Attn: Catherine E.

Youngman, or at such other time or place as the parties may mutually agree.

        4.      The Trustee is authorized to conduct examinations of YAAF 1’s custodians of

records at the offices of Glaser Weil, 10250 Constellation Blvd., 19th Floor, Los Angeles, CA

90067, or at such other place as the parties may mutually agree. The examinations will be held on

the earliest date and time that is practicable to the parties. Such examinations are to be continued

day to day until completed.

        5.      The Trustee fully reserves her right to seek further information from YAAF 1 and

their current and former employees, or to depose any individual in connection with the Motion or

the matters referred to therein, subject to the rights of YAAF 1 to object to same.


                                                    2
              Case 12-11564-CSS         Doc 4184       Filed 07/08/21    Page 3 of 3




       6.      The documents to be produced pursuant to this Order shall be subject to the terms

of the Agreed Protective Order in Adv. Proc. No. 13-50530 (D.I. 86) and the Supplemental

Protective Order (Adv. Proc. No. 13-50530) (D.I. 251); provided, however, that (1) the Trustee

may use any material designated “Confidential” or “Professionals Only” to further efforts to

recover damages awarded in connection with Adv. Proc. No. 13-50530 and Adv. Proc. No.14-

50971 (the “Adversary Proceedings”), including any plenary action, and not solely and exclusively

in connection with preparation and trial of the Adversary Proceedings or for use in this bankruptcy

action, and (2) material designated “Confidential” or “Professionals Only” pursuant to this Order

does not need to be destroyed or returned following final conclusion of the Adversary Proceedings,

but rather shall be returned or destroyed within 30 calendar days following final conclusion of this

bankruptcy.

       7.      The Court shall retain jurisdiction over any and all issues arising from or related to

the implementation and interpretation of this Order.




        Dated: July 8th, 2021                        CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE


                                                 3
